Title: From John Adams to Robert R. Livingston, 11 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris July 11th. 1783.
          As there are certain particulars, in which it has appeared to me that the friendship of a French Minister has been problematical at least, or rather not to exist at all, I have freely mentioned them to Congress; because I hold it to be the first duty of a public Minister in my Situation, to conceal no important Truth of this kind from his Masters.
          But Ingratitude is an odious Vice, & ought to be held in detestation by every American Citizen. We ought to distinguish therefore between those points, for which We are not obliged to our Allies, from those in which We are.
          I think then We are under no particular Obligations of Gratitude to them for the Fisheries, the Boundaries, Exemption from the Tories, or for the progress of our Negotiations in Europe.
          We are under Obligations of Gratitude for making the Treaty with Us when they did; for those Sums of Money which they have generously given Us, and for those even which they have lent Us, which I hope We shall punctually pay, and be thankful still for the Loan; for the Fleet & Army they sent to America, & for all the important Services they did. By other mutual Exertions a dangerous Rival to them, and I may almost be warranted in saying, an imperious Master both to them and Us, has been brought to Reason, and put out of the Power to do Harm to either. In this respect, however, our Allies are more secure than we. The House of Bourbon has acquiered a great Accession of Strength, while their hereditary Enemy has been weakened one half, and incurably crippled.
          
          The French are besides a good natured and humane Nation, very respectable in Arts, Letters, Arms and Commerce, and therefore Motives of Interest, Honour & Convenience join themselves to those of friendship and gratitude to induce Us to wish for the Continuance of their friendship & Alliance. The Provinces of Canada & Nova Scotia, in the hands of the English, are a constant warning to Us to have a Care of ourselves, & therefore a Continuance of the friendship and Alliance of France is of Importance to our Tranquility & even to our Safety. There is nothing will have a greater effect to overawe the English, and induce them to respect Us and our Rights, than the Reputation of a good Understanding with the French. My Voice and Advice will therefore always be for discharging, with the utmost Fidelity, Gratitude & Exactness, every Obligation We are under to France, & for cultivating her friendship and Alliance by all sorts of good Offices— But I am sure that to do this effectually, We must reason with them at times, enter into particulars and be sure that We understand one another. We must act a manly, honest independent, as well as a sensible part.
          With great Respect, I have the honor / to be, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        